DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radosavljevic (US 2013/0270512).
Regarding claim 1, Radosavljevic discloses, in at least figures 1, 2A, 2B, 8B, and related text, a method for manufacturing a semiconductor device, comprising: 
providing a first substrate (101, [24], [45]) and at least one second substrate (“donor substrate”, [24]); 
forming a single crystal lamination structure (210A/112A/210B/112B, 220A/122A/220B/122B, [24]-[27], [34]-[35]) on the first substrate (101, [24]), wherein the single crystal lamination structure (210A/112A/210B/112B, 220A/122A/220B/122B, [24]-[27], [34]-[35]) comprises at least one hetero-material layer (210A/210B, 220A/220B, [34]-[35]) and at least one channel material layer (112A/112B, 122A/122B, [24]-[27], [34]-[35]) that are alternately laminated, each of the at least one hetero-material layer (210A/210B, 220A/220B, [34]-[35]) is bonded to an adjacent one of the at least one channel material layer (112A/112B, 
forming at least one layer of nanowire (112A/112B, 122A/122B, [24]-[27], [34]-[35]) or nanosheet from the single crystal lamination structure (210A/112A/210B/112B, 220A/122A/220B/122B, [24]-[27], [34]-[35]); and 
forming a gate dielectric layer (140/145, [32]) and a gate (115/125, [33]) which surround each of the at least one layer of nanowire (112A/112B, 122A/122B, [24]-[27], [34]-[35]) or nanosheet.
Regarding claim 6, Radosavljevic discloses the method for manufacturing a semiconductor device according to claim 1 as described above.
Radosavljevic further discloses, in at least figures 1, 2A, 2B, 8B, and related text, the channel material layer (112A/112B, 122A/122B, [24]-[27], [34]-[35]) is made of Si ([27]), Ge ([27]), or SiGe ([27]), and a thickness of the channel material layer (112A/112B, 122A/122B, [24]-[27], [34]-[35]) ranges from 1nm to 100nm ([25]).
Regarding claim 19, Radosavljevic discloses the method for manufacturing a semiconductor device according to claim 1 as described above.
Radosavljevic further discloses, in at least figures 1, 2A, 2B, and related text, A semiconductor device (the limitation of “A semiconductor device” has not patentable weight because it is interpreted as intended use) ([23]), wherein the semiconductor device ([23]) is manufactured with the method according to claim 1.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Radosavljevic (US 2013/0270512) in view of Sekar (US 2018/0331073).
Regarding claim 2, Radosavljevic discloses the method for manufacturing a semiconductor device according to claim 1 as described above.
Radosavljevic does not explicitly disclose the first substrate has a first bonding surface, and each of the at least one second substrate has a second bonding surface, the forming a single crystal lamination structure on the first substrate comprises steps of: forming one of the at least one hetero-material layer on the first bonding surface of the first substrate; bonding the surface of the one of the at least one hetero-material layer away from the first substrate to the second bonding surface of one of the at least one second substrate; and thinning the one of the at least one second substrate from a side away from the second bonding surface, to form one of the at least one channel material layer which has a predetermined thickness on the hetero-material layer.
Sekar teaches, in at least figures 1A-1E and related text, the method comprising the first substrate (102, [32]) has a first bonding surface (upper surface of 102, figures), and each of the at least one second substrate (top layer doped Si 106, [34]) has a second bonding surface (upper surface of top layer doped Si 106, [34], figure 1C), the forming a single crystal lamination 
Radosavljevic and Sekar are analogous art because they both are directed to method for manufacturing a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Radosavljevic with the specified features of Sekar because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Radosavljevic to have the first substrate having a first bonding surface, and each of the at least one second substrate having a second bonding surface, the forming a single crystal lamination structure on the first substrate comprising steps of: forming one of the at least one hetero-material layer on the first bonding surface of the first substrate; bonding the surface of the one of the at least one hetero-material layer away from the first substrate to the second bonding 
Regarding claim 3, Radosavljevic in view of Sekar discloses the method for manufacturing a semiconductor device according to claim 2 as described above.
Radosavljevic further discloses, in at least figures 1, 2A, 2B, 8B, and related text, the single crystal lamination structure structure (210A/112A/210B/112B, 220A/122A/220B/122B, [24]-[27], [34]-[35]) comprises a plurality of hetero-material layers (210A/210B, 220A/220B, [34]-[35]) and a plurality of channel material layers (112A/112B, 122A/122B, [24]-[27], [34]-[35]) that are alternately laminated.
Sekar further teaches, in at least figures 2A-2D and related text, forming another of the at least one hetero-material layer (218, [41]) on the one of the at least one channel material layer (216, [41]) at a side away from the first substrate (202, [39]); and 
repeating the bonding, the thinning, and the forming another of the at least one hetero-material layer, to form the plurality of hetero-material layers and the plurality of channel material layers (figure 2D) (figures), for the purpose of providing multilayer or Three Dimensional Integrated Circuit (3D IC) devices ([14]) thereby improving integration of devices.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Radosavljevic (US 2013/0270512) in view of Wang (US 2017/0040209).

Radosavljevic does not explicitly disclose each of the first substrate and the at least one second substrate is a Si substrate, a SOI substrate, a GOT substrate, or a SiGe substrate.
Wang teaches, in at least figures 4A, 4B, and related text, the method comprising each of the first substrate (505, [59]) and the at least one second substrate (520, [56]) is a Si substrate ([56], [59]), a SOI substrate, a GOT substrate, or a SiGe substrate, for the purpose of providing methods of forming nanosheets for a semiconductor device ([7]) thereby improving integrations of devices.
Radosavljevic and Wang are analogous art because they both are directed to method for manufacturing a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Radosavljevic with the specified features of Wang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Radosavljevic to have each of the first substrate and the at least one second substrate being a Si substrate, a SOI substrate, a GOT substrate, or a SiGe substrate, as taught by Wang, for the purpose of providing methods of forming nanosheets for a semiconductor device ([7], Wang) thereby improving integrations of devices.
Regarding claim 5, Radosavljevic discloses the method for manufacturing a semiconductor device according to claim 1 as described above.
X, or SiC, a thickness of the hetero-material layer ranges from l nm to 100nm, wherein a value of x ranges from 0.1 to 0.9.
Wang teaches, in at least figures 4A, 4B, and related text, the method comprising the hetero-material layer (525, 530/531, [56], [59], [61]) is made of SiO2 ([56]), SiNX, or SiC, a thickness of the hetero-material layer (525, 530/531, [56], [59], [61]) ranges from l nm to 100nm ([56]), wherein a value of x ranges from 0.1 to 0.9, for the purpose of providing methods of forming nanosheets for a semiconductor device ([7]) thereby improving integrations of devices.
Radosavljevic and Wang are analogous art because they both are directed to method for manufacturing a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Radosavljevic with the specified features of Wang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Radosavljevic to have the hetero-material layer being made of SiO2, SiNX, or SiC, a thickness of the hetero-material layer ranges from l nm to 100nm, wherein a value of x ranges from 0.1 to 0.9, as taught by Wang, for the purpose of providing methods of forming nanosheets for a semiconductor device ([7], Wang) thereby improving integrations of devices.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Radosavljevic (US 2013/0270512) in view of El-Ghoroury (US 2012/0288995).

Radosavljevic does not explicitly disclose the hetero-material layer is bonded to the second bonding surface through silicon-to-silicon direct bonding, metal surface bonding, polymer adhesive layer bonding, or eutectic bonding process.
El-Ghoroury teaches, in at least figures 1A-1D and related text, the method comprising the hetero-material layer (SiO2, Ni, Cu/Sn, BCB, figures) is bonded to the second bonding surface (lower bonding surface of upper substrate, figures) through silicon-to-silicon direct bonding, metal surface bonding ([10]), polymer adhesive layer bonding ([10]), or eutectic bonding ([10]) process, for the purpose of providing Three dimensional integrated circuits (3D-IC) with high density and multi-functional capability ([22]).
Radosavljevic and El-Ghoroury are analogous art because they both are directed to method for manufacturing a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Radosavljevic with the specified features of El-Ghoroury because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Radosavljevic to have the hetero-material layer being bonded to the second bonding surface through silicon-to-silicon direct bonding, metal surface bonding, polymer adhesive layer bonding, or eutectic bonding process, as taught by El-Ghoroury, for the purpose of providing Three dimensional integrated circuits (3D-IC) with high density and multi-functional capability ([22], El-Ghoroury).
20 is rejected under 35 U.S.C. 103 as being unpatentable over Radosavljevic (US 2013/0270512) in view of Chiang (US 2021/0082686).
Regarding claim 20, Radosavljevic discloses the semiconductor device according to claim 19as described above.
Radosavljevic further discloses, in at least figures 1, 2A, 2B, 8B, and related text, the semiconductor device ([23]) is a laminated nanowire or a nanosheet gate-all-around CMOS device ([23]).
Radosavljevic does not explicitly disclose the first substrate comprises a P-type-well region and an N-type-well region.
Chiang teaches, in at least figure 21 and related text, the device comprising the first substrate (202, [17]) comprises a P-type-well region (204, [17]) and an N-type-well region ([206]), for the purpose of preventing leakage of current between NMOS and PMOS FETs.
Radosavljevic and Chiang are analogous art because they both are directed to semiconductor device including CMOS FET and one of ordinary skill in the art would have had a reasonable expectation of success to modify Radosavljevic with the specified features of Chiang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Radosavljevic to have the first substrate comprising a P-type-well region and an N-type-well region, as taught by Chiang, for the purpose of preventing leakage of current between NMOS and PMOS FETs.
Allowable Subject Matter

Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 12 that recite “removing the first metal layer in the P-type-well region by a first predetermined thickness; removing the first metal gate layer in the N-type-well region by a second predetermined thickness” in combination with other elements of the base claims 1 and 12.
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 15 that recite “planarizing the second oxide dielectric layer” in combination with other elements of the base claims 1 and 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811